


Exhibit 10.35
Novelis 2015 Annual Incentive Plan
(“2015 AIP”)
1.
Title and Administration: The plan shall be referred to as the 2015 AIP. The
plan will be administered by Novelis Corporate Human Resources.

2.
Performance Year: For this plan the performance period will be April 1, 2014 to
March 31, 2015. Payouts, computed on the basis of performance, will be made
following necessary approvals.

3.     Eligibility: Employees in bands 11B and above are eligible to
participate.
4.
Opportunity: The target opportunity across regions will be in line with market
practice and defined to be competitive and motivate employees to drive the
desired behavior in the organization.

5.
Measures and application of weights to each measure to be used for computation
of the 2015 AIP: Three measures shall be used to compute performance. The three
measures are as follows:

a.
EBITDA: Defined as Operating EBITDA, which is equivalent to “Segment Income” as
disclosed publicly in our Annual Report on Form 10-K filed with the United
States Securities and Exchange Commission (the “Form 10-K), minus 1) the impact
from timing differences in the pass-through of metal price changes to our
customers, net of realized derivative instruments; and 2) the impact from
re-measuring to current exchange rates any monetary assets and liabilities which
are denominated in a currency other than the functional currency of the
reporting unit, net of realized and unrealized derivative instruments. EBITDA
will carry a 50% weighting on the overall plan.

b.
Free Cash Flow: Refers to our operating free cash flow and is calculated by
removing the following items from “Free cash flow” (as defined in the “Liquidity
and Capital Resources” section of Item 7 of the Form 10-K): 1) the impact from
timing differences in the pass-through of metal price changes to our customers,
net of realized derivative instruments; and 2) the impact of fourth quarter
variations in metal prices (LME and local market premiums) from the Plan. Free
Cash Flow will carry a 40% weighting on the overall plan.

c.
Individual Performance: This is based on the individual performance rating in
the Performance Management System for Novelis. Individual performance will carry
a 10% weighting on the overall plan.

6.
Mix of business performance impact: Different levels and roles will carry a
differential weighting on the basis of line of sight and impact. Some of the
weightings will be as follows :

a.
All Corporate Staff, members of the Global Operating Committee, employees in Job
Band 3, and Global Value Stream Leaders are 100% based on overall Novelis
results.

b.
All other Region staff will be 50% overall Novelis performance and 50% on Region
performance.

7.
Performance Measures and Targets for the 2015 AIP: The performance measures,
including thresholds, targets and maximums, will be as approved by the Board for
FY 2015.

8.
Overall Threshold: No AIP bonus will be paid with respect to Normalized EBITDA,
Operating Cash Flow, and Individual Performance components unless overall
Novelis Normalized EBITDA for the fiscal year is at least 75% of target. Once
the 75% minimum overall Novelis Normalized EBITDA threshold is achieved, the
actual payout under each of these three components will range from 50% of target
(threshold) to 200% of target (maximum) depending upon actual performance.





--------------------------------------------------------------------------------




Regional Thresholds: Performance ranges will be established on both Regional
EBITDA and Regional Operating Cash Flow which will define payments against these
two metrics after the “Overall Threshold” is met.
9.     Other aspects of the plan:
a.
Payments will be made in a lump sum during the first quarter following the close
of the performance year. An individual needs to either be employed in a 2015 AIP
eligible position or transferred or hired into an eligible position during the
performance year to receive payout under the AIP.

b.
Eligibility and payouts for employees who join during the plan year will be
determined by the “Plan Rules Administration” document maintained by the
Corporate Compensation department.

c.
Eligibility and payouts for employees who leave during the plan year will be
determined by the “Plan Rules Administration” document maintained by the
Compensation department.

Below are the treatment rules governing separation from the Company:

2



--------------------------------------------------------------------------------




Event
AIP Treatment
Death
The employee will be entitled to AIP on a pro-rata basis. Such payouts will be
made at the time that payouts are made for all other employees. If the event
occurs after the performance year, but before the timing of payout, such
individual shall be entitled to AIP for the entire year.
Disability
The employee will be entitled to AIP on a pro-rata basis. Such payouts will be
made at the time that the AIP bonus is paid to all other employees. If the event
occurs after the performance year, but before the timing of payout, such
individual shall be entitled to AIP for the entire year.
Retirement


The employee will be entitled to AIP on a pro-rata basis. Such payouts will be
made at the time that the AIP bonus is paid to all other employees. If the event
occurs after the performance year, but before the timing of payout, the employee
shall be entitled to AIP for the entire year.
Change in Control


If the Company initiated separation is the result of a change in control, the
employee will be eligible for prorated incentive pay at the time that the AIP
bonus is paid to all other employees based on the “Plan Rules Administration”
document maintained by the Corporate Compensation department.
Voluntary Termination
The employee will forfeit his or her entire AIP bonus.
Involuntary Termination – For Cause
The employee will forfeit his or her entire AIP bonus.
Involuntary Termination - Not for Cause
If the Company initiated separation is the result of a position elimination that
is not performance related (e.g., a layoff, plant closure, restructuring or
sale), the employee will be eligible for a prorated incentive at the time that
the AIP bonus is paid to all other employees based on the “Plan Rules
Administration” document maintained by the Corporate Compensation department.

10.     Definitions. The following terms will have the meaning ascribed to them
below.
a.
Retirement: For the purposes of this plan, retirement is defined as separation
from the Company at 65 years of age or a combination of age and service greater
than or equal to 65 with a minimum age of 55.

b.
Change in Control: For purposes of this plan, a change in control means the
first to occur of any of the following events: (i) any person or entity
(excluding any person or entity affiliated with the Aditya Birla Group) is or
becomes the beneficial owner, directly or indirectly through any parent entity
of the Company or otherwise, of securities of the Company representing 35% or
more of either the then outstanding shares of common stock of the Company or the
combined voting power of the Company's then outstanding securities (the “Value
or Vote of the Company”); provided, however, that a Change in Control shall not
be deemed to have occurred in the event that (A) any person or entity becomes
the beneficial owner of securities representing 50% or less


3



--------------------------------------------------------------------------------




of the Value or Vote of the Company through (i) an initial public offering, (ii)
a secondary offering, (iii) a private placement of securities, (iv) a share
exchange transaction, or (v) any similar share purchase transaction in which the
Company or any of its affiliates issues securities (any such transaction, a
“Share Issuance Transaction”); and (B) a person or entity’s beneficial ownership
interest in the Value or Vote of the Company is diluted solely as a result of
any Share Issuance Transaction; or (ii) the majority of the members of the Board
of Directors of the Company is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Board prior to the date of the appointment or election; or (iii) the
consummation of a merger or consolidation of the Company with any other entity
not affiliated with the Aditya Birla Group, other than (a) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, 50% or more of the combined voting power
of the voting securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation, or (b) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no person or entity is or becomes the
beneficial owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such person or entity any
securities acquired directly from the Company or its affiliates, other than in
connection with the acquisition by the Company or its affiliates of a business)
representing 50% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company’s then outstanding
securities; or (iv) the sale or disposition of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of its assets to a member of the Aditya Birla Group.
Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions. For purposes of this
Section, “beneficial ownership” shall be determined in accordance with Rule
13d-3 under the Securities Exchange Act of 1934, as amended.
11.
Interpretation. Novelis shall have the exclusive discretion to interpret and
construe the terms and conditions of the plan, including but not limited to the
exclusive discretion to make all decisions regarding eligibility for and the
amount of benefits payable under the plan.








4

